Exhibit 10.24

GATEHOUSE MEDIA, INC.

GATEHOUSE MEDIA OPERATING, INC.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of the 6th
day of March, 2012 by and among GATEHOUSE MEDIA, INC., a Delaware corporation
(“GHS”), GATEHOUSE MEDIA OPERATING, INC., a Delaware corporation (“Operating”
and together with GHS, the “Company”), and Melinda A. Janik (“Executive”).

WHEREAS in order to induce Executive to serve as the Company’s Chief Financial
Officer, the Company desires to provide Executive with compensation and other
benefits on the terms and conditions set forth in this Agreement; and

WHEREAS, Executive is willing to accept such employment and perform services for
the Company on the terms and conditions herein set forth.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, together with other good and valuable consideration
the receipt of which is hereby acknowledged, the parties hereto do hereby agree
as follows:

1. SERVICES AND DUTIES. The Company hereby employs Executive, and Executive
hereby accepts employment from the Company in the capacity of its Chief
Financial Officer. Executive will report directly to the Company’s Chief
Executive Officer (the “CEO”). Executive shall be a full-time employee of the
Company and shall dedicate all of Executive’s working time to the Company and
shall have no other employment and no other business ventures which are
undisclosed to the Company or which conflict with Executive’s duties under this
Agreement. Executive will perform such duties as are required by the Company
from time to time and normally associated with Executive’s position, together
with such additional duties, commensurate with the Executive’s position, as may
be assigned to the Executive from time to time by the CEO. Notwithstanding the
foregoing, nothing herein shall prohibit Executive from (a) engaging in personal
investment activities for herself and her family that do not give rise to any
conflict of interests with the Company or its affiliates, (b) subject to prior
approval of the Board, accepting directorships unrelated to the Company that do
not give rise to any conflict of interests with the Company or its affiliates
and (c) engaging in charitable and civic activities, so long as such outside
interests do not interfere with the performance of her duties hereunder.

2. START DATE; EMPLOYMENT-AT-WILL. Executive understands and agrees (a) that she
is an employee-at-will, (b) that this Agreement does not constitute, for any
reason, a guaranty or promise of continued employment with the Company (with the
“Company” understood, for purposes of this Section 2, to include any subsidiary
of the Company and any successor in interest to the Company or to any such
subsidiary), (c) that her employment with the Company does not constitute, for
any reason, a guaranty or promise of continued employment with the Company and
(d) that the continuation of her employment with the Company for any period of
time does not constitute, for any reason, a guaranty or promise of continued
employment with the Company. Executive acknowledges that this Agreement has no
term, and that the Company may terminate Executive’s employment with the Company
at any time, with or without Cause (as defined below), subject to the Company’s
obligations set forth in Section 5 below. It is acknowledge that Executive
commenced employment with the Company on February 2, 2009 (the “Employment
Date”). Notwithstanding anything to the contrary herein, in the event of any
termination of Executive’s employment, Executive shall nevertheless continue to
be bound by the terms and conditions set forth in Sections 6 and 7 hereof, which
provisions, along with Sections 8 and 9 hereof, shall survive any termination of
this Agreement. For the sake of clarity, the delivery by the Company pursuant to
this Section 2 of a notice not to extend the Term is not a termination by the
Company without Cause for purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

3. COMPENSATION.

(a) Base Salary. In consideration of Executive’s full and faithful satisfaction
of Executive’s duties under this Agreement, the Company agrees to pay to
Executive a salary at the rate of Two Hundred Seventy-Five Thousand Dollars
($275,000.00) per annum (the “Base Salary”), payable in such installments as the
Company pays its similarly placed employees (but not less frequently than each
calendar month), subject to usual and customary deductions for withholding taxes
and similar charges, and customary employee contributions to health, welfare and
retirement programs in which Executive is enrolled. The Base Salary shall be
reviewed on an annual basis in accordance with Executive’s annual performance
evaluation and adjusted at the Company’s sole discretion; provided, however, in
no event shall the Base Salary be reduced from its level at the time without
Executive’s approval.

(b) Annual Bonus Compensation. In addition to any salary payable pursuant to
Section 3(a) above, Executive shall be eligible to receive in respect of each
fiscal year of the Company a bonus (for each such fiscal year, a “Bonus”), based
on the achievement, as determined by the Board in its sole discretion, of
certain personal, departmental and Company performance standards as agreed to by
Executive and the Board (the “Standards”), payable in such combination of cash
and shares of common stock of GHS (“Common Stock”) as determined by the Board,
in its sole discretion under the GateHouse Media, Inc. Stock Incentive Plan (or
any similar or successor plan) (the stock portion of any such Bonus, the
“Restricted Stock Grant”). The target Bonus amount, based upon complete
satisfaction and achievement of the Standards, in the Board’s sole discretion,
will be 50% of Base Salary. The number of shares comprising any Restricted Stock
Grant shall be determined by dividing the applicable portion of the Bonus being
awarded in Common Stock by the fair market value (as determined by the Board in
good faith) of the Common Stock on the date of grant. Generally, each Restricted
Stock Grant shall vest as follows: (i) one-third (1/3) of the shares subject to
such Restricted Stock Grant on the first anniversary of the date of grant;
(ii) one-third (1/3) of the shares subject to such Restricted Stock Grant on the
second anniversary of the date of grant and (iii) the remaining one-third of the
shares subject to such Restricted Stock Grant on the third anniversary of the
date of grant. Executive shall receive dividends on unvested shares to the
extent such dividends are paid and such shares have not been forfeited. In the
event Executive’s employment is terminated by the Company with Cause (as such
term is defined below), Executive shall immediately forfeit (x) all unvested
shares subject to any Restricted Stock Grant and, (y) in the case of a
termination based on clause (ii) of the definition of Cause, all vested shares
granted under any Restricted Stock Grant.

The cash portion of each Bonus shall be paid to Executive within a reasonable
time after the end of the fiscal year, but in no event later than four months
following completion of the Company’s fiscal year to which such Bonus relates
(“Outside Payment Date”); the Restricted Stock Grant portion of each Bonus shall
be made on such date as the Board determines in its discretion, though no later
than the applicable Outside Payment Date. Notwithstanding anything to the
contrary contained herein, no Bonus in respect of any fiscal year of the Company
will be due to Executive unless she is employed by the Company on the last day
of the fiscal year in respect of which the Bonus is awarded. To the extent that
any Bonus is paid as a Restricted Stock Grant, the provisions of this
Section 3(c) pertaining to any Restricted Stock Grant shall be set forth in a
management stockholder agreement containing customary restrictions and terms,
including but not limited to restrictions on transferability, drag-along rights,
tag-along rights plus repurchase rights, all of which shall survive any
expiration of this Agreement.

(c) Initial Restricted Stock Grant. Executive had been awarded a one time grant
(the “Initial Restricted Stock Grant”) of 100,000 shares of Common Stock on
February 6, 2009. The Initial Restricted Stock Grant shall vest as follows:
(i) one-third (1/3) of the shares subject to the Initial Restricted Stock Grant
on the first anniversary of the Effective Date; (ii) one-third (1/3) of the
shares subject to the Initial Restricted Stock Grant on the second anniversary
of the Effective Date and (iii) the remaining one-third (1/3) of the shares
subject to the Initial Restricted Stock Grant on the third anniversary of the
Effective Date. Executive shall receive dividends on unvested shares to the
extent such dividends are paid and such shares have not been forfeited. In the
event the Executive is terminated with Cause, she shall forfeit (x) all unvested
shares subject to the Initial Restricted Stock Grant and, (y) in the case of a
termination based on clause (ii) of the definition of Cause, all vested shares
granted under any Restricted Stock Grant. The provisions of the Section 3(d)
were set forth in a Restricted Stock Agreement under the GateHouse Media, Inc.
Omnibus Stock Incentive Plan.

(d) Vesting of Shares Upon Executive’s Termination with Cause, Change of
Control:

(1) If Executive is terminated by the Company without Cause, Executive shall
immediately vest as the owner as to the percentage of (a) the Initial Restricted
Stock Grant and (b) any additional Restricted Stock Grants that would have
vested under Section 3(c) above on the next succeeding anniversary of the Grant
Date following such termination; provided, however, that in no event shall the
number of Restricted Shares subject to vesting be less than one-third (1/3) of
the shares subject to the Initial Restricted Stock Grant;

(2) In the event of a “change in control” occurs (as such term shall be defined
in the Company’s Incentive Stock Award Plan) and Executive’s employment is
terminated by the Company (or its successor) without Cause within 12 months of
such change in control, 100% of the then remaining unvested shares subject to
the Initial Restricted Stock Grant and any additional Restricted Stock Grant
shall immediately vest.

 

2



--------------------------------------------------------------------------------

(e) Withholding. All taxable compensation payable to Executive pursuant to this
Section 3 or otherwise pursuant to this Agreement shall be subject to customary
withholding taxes and such other employment taxes as are required under Federal
law or the law of any state or governmental body to be collected with respect to
compensation paid to an employee.

4. BENEFITS AND PERQUISITES.

(a) Retirement and Welfare Benefits. During this Agreement, Executive will be
entitled to all the usual benefits offered to employees at Executive’s level,
including vacation, sick time, participation in the Company’s medical, dental
and insurance programs, as well as the ability to participate in the Company’s
401(k) retirement savings plan, subject to the applicable limitations and
requirements imposed by the terms of such benefit plans, in each case in
accordance with the terms of such plans as from time to time in effect. Nothing
in this Section 4, however, shall require the Company to maintain any benefit
plan or provide any type or level of benefits to its employees, including
Executive; provided, however, Executive shall be entitled to not less than four
(4) weeks paid vacation annually.

(b) Reimbursement of Expenses. The Company shall reimburse Executive for any
expenses reasonably and necessarily incurred by Executive in furtherance of
Executive’s duties hereunder, including travel, meals and accommodations, upon
submission by Executive of vouchers or receipts and in compliance with such
rules and policies relating thereto as the Company may from time to time adopt.

5. TERMINATION. Executive’s employment with the Company may be terminated (x) by
the Company for Cause (as defined below), effective on the date on which a
written notice to such effect is delivered to Executive; (y) by the Company at
any time without Cause, effective on the date on which a written notice to such
effect is delivered to Executive; or (z) by Executive at any time, effective on
the date on which a written notice to such effect is delivered to the Company.

(a) For Cause Termination, Resignation without Good Reason. If Executive’s
employment with the Company is terminated by the Company for Cause or Executive
voluntarily resigns without Good Reason (as defined below), Executive shall not
be entitled to any further compensation or benefits other than accrued but
unpaid Base Salary (payable as provided in Section 3(a)) and accrued and unused
vacation pay through the date of such termination (collectively, the “Accrued
Benefits”). If the definition of “Cause” set forth below conflicts with such
definition in any stock incentive plan or agreement of the Company or any of its
affiliates, the definition set forth herein shall control.

(b) Termination by Company without Cause, Termination by Executive for Good
Reason Unrelated to a “change of control”. If Executive’s employment is
terminated by the Company other than for Cause or is terminated by Executive for
Good Reason, in each case not within the Protection Period, prior to the end of
the Term hereof, then, subject to Section 9, Executive shall be entitled to,
upon Executive’s providing the Company with a signed release of claims in a form
adopted by the Company’s Board of Directors from time to time and subject to
Executive’s continued compliance with the provisions of Sections 6 and 7 hereof:
(i) the Accrued Benefits; (ii) an amount equal to 12 months Base Salary payable
in the same manner as provided under Section 3(a); (iii) any declared Bonus not
yet paid, which shall be payable in the same manner as provided under
Section 3(b); (iv) the rights provided in Sections 3(d)(1) or (2), as
applicable, relating to the vesting of a portion of the shares of any Restricted
Stock Grant and the Initial Restricted Stock Grant, respectively, that are not
vested as of the date of termination; and (v) continuation of Executive’s
coverage under the Company’s medical plan at the same levels as such benefits
that have been provided to Executive, and in connection therewith Executive
shall periodically pay to the Company amounts equivalent to that which he paid
as required employee contributions immediately prior to the date of termination,
until the earlier of (A) the period of time it takes Executive to become
eligible for the medical benefits program of a new employer (subject to
Section 6(a) hereof) or (B) twelve (12) months from the date of such
termination. Executive acknowledges that executive’s termination of employment
on the date of such termination shall constitute a “qualifying event” for the
purposes of the Consolidated Omnibus Budget Reconciliation Act of 1986
(“COBRA”). Executive further acknowledges on behalf of herself and her
dependents that any period with respect to which any of them would be eligible
to elect COBRA shall be reduced by the period of post-termination medical
benefit continuation provided under this subsection. Executive acknowledges that
the Company may terminate Executive without Cause at any time, and that the
Company shall have no obligations under such circumstances to Executive beyond
the specific obligations set forth in this Section 5(b); in particular,
Executive acknowledges that Executive shall have no right whatsoever to any then
unvested shares under the Initial Restricted Stock Grant, any Restricted Stock
Grant or any other incentive equity award granted to Executive except as
provided above in this Section 5(b).

(c) Termination by Company without Cause, Termination by Executive for Good
Reason Following a “change of control”. If Executive’s employment is terminated
by the Company other than for Cause or is terminated by Executive for Good
Reason, in each case within the Protection Period, prior to the end of the Term
hereof, then, subject to Section 9, Executive shall be entitled to, upon
Executive’s providing the Company with a signed release of claims in a form
adopted by the Company’s

 

3



--------------------------------------------------------------------------------

Board of Directors from time to time and subject to Executive’s continued
compliance with the provisions of Sections 6 and 7 hereof: (i) the Accrued
Benefits, (ii) an amount equal to twenty-one (21) months Base Salary plus
Average Monthly Bonus (as defined below) payable in the same manner as provided
under Section 3(a); (iii) a pro-rated Bonus for the year in which such
termination occurred equal to the actual Bonus that would have been paid to
Executive but for his or her termination of employment, multiplied by a
fraction, the numerator of which is the number of months of employment during
the Company’s fiscal year, and the denominator of which is twelve (for purposes
of determining the number of months of employment during any fiscal year,
Executive will be given credit for any month during which Executive has worked
at least one (1) hour); (iv) the rights provided in Sections 3(d)(1) or (2), as
applicable, relating to the vesting of a portion of the shares of any Restricted
Stock Grant and the Initial Restricted Stock Grant, respectively, that are not
vested as of the date of termination; (v) outplacement services for up to six
months immediately following the termination date to assist Executive in
locating other employment, the cost of which shall be paid to any executive
outplacement firm chosen by the Company and reasonably acceptable to Executive,
and (vi) continuation of Executive’s coverage under the Company’s medical plan
at the same levels as such benefits that have been provided to Executive, and in
connection therewith Executive shall periodically pay to the Company amounts
equivalent to that which he paid as required employee contributions immediately
prior to the date of termination, until the earlier of (A) the period of time it
takes Executive to become eligible for the medical benefits program of a new
employer (subject to Section 6(a) hereof) or (B) twelve (12) months from the
date of such termination. Executive acknowledges that executive’s termination of
employment on the date of such termination shall constitute a “qualifying event”
for the purposes of COBRA. Executive further acknowledges on behalf of herself
and her dependents that any period with respect to which any of them would be
eligible to elect COBRA shall be reduced by the period of post-termination
medical benefit continuation provided under this subsection. Executive
acknowledges that the Company may terminate Executive without Cause at any time,
and that the Company shall have no obligations under such circumstances to
Executive beyond the specific obligations set forth in this Section 5(c); in
particular, Executive acknowledges that Executive shall have no right whatsoever
to any then unvested shares under the Initial Restricted Stock Grant, any
Restricted Stock Grant or any other incentive equity award granted to Executive
except as provided above in this Section 5(c).

(d) Resignation, Death or Disability. If Executive’s employment is terminated by
reason of Executive’s death, Disability or voluntary resignation prior to the
end of the Term, Executive shall not be entitled to receive any further
compensation or benefits under this Agreement or otherwise other than the
Accrued Benefits. During any period that Executive fails to perform her duties
hereunder as a result of disability or incapacity, Executive shall continue to
receive his or her Base Salary and all other benefits and all other compensation
pursuant to this Agreement unless and until her employment is terminated
pursuant to this Section 5.

(e) Definitions. For purposes of this Agreement:

“Average Monthly Bonus” means the arithmetic average of the last three Bonuses
paid to Executive or, if a lesser amount of Bonuses have been paid, the
arithmetic average of such Bonuses, in each case, divided by 12.

“Cause” means (i) conviction of, guilty plea concerning or confession of any
felony, (ii) any act of dishonesty committed by Executive in connection with the
Company’s or its subsidiaries’ business, (iii) any material breach by Executive
of this Agreement, after written notice thereof from the Board is given in
writing and such breach is not cured to the satisfaction of the Company within a
reasonable period of time (not greater than 30 days) under the circumstances,
(iv) any material breach of any reasonable and lawful rule or directive of the
Company, (v) the gross or willful neglect of duties or gross misconduct by
Executive, or (vi) the habitual use of drugs or habitual, excessive use of
alcohol to the extent that any of such uses in the Board’s good faith
determination materially interferes with the performance of Executive’s duties
under this Agreement.

“Change of Control Date” means the earlier of: (i) the commencement of any
discussion with any individual or entity that ultimately results in a change of
control; or (ii) the occurrence of a “change of control” transaction.

 

4



--------------------------------------------------------------------------------

“Disability” means, as determined by the Board of Directors in good faith,
Executive’s inability, due to disability or incapacity, to perform all of her
duties hereunder on a full-time basis for (i) periods aggregating 90 days,
whether or not continuous, in any continuous period of 365 days, or (ii) where
Executive’s absence is adversely affecting the performance of the Company in a
significant manner, periods greater than 30 days and Executive is unable to
resume her duties on a full time basis within 10 days of receipt of written
notice of the Board’s determination under this clause (ii).

“Good Reason” means, with respect to Executive and without Executive’s express
written consent, the occurrence of any one or more of the following at any time
during Executive’s employment with the Company or any of its subsidiaries
(including the actual termination date) by virtue of management outsourcing or
otherwise:

(i) the failure to elect or reelect or otherwise to maintain Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with the Company or a subsidiary, which Executive held
immediately prior to a change of control, or the removal of Executive as a
member of the Board of Directors of the Company (or any successor to the
Company) if Executive was a Director of the Company immediately prior to the
change of control;

(ii) (A) a significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with the
Company and any subsidiary which Executive held immediately prior to the change
of control, (B) a reduction in the aggregate of Executive’s annual Base Salary
or Bonus received from the Company and any subsidiary (C) a reduction in
Executive’s long-term incentive compensation opportunity from the level in
effect on the date hereof or such higher level as may be in effect at any time
after the date hereof, or (D) the termination or denial of Executive’s rights to
retirement or welfare benefits or a reduction in the scope or value of such
benefits (other than any such reduction that is generally applicable to all
employees of the Company), and such change reduction or termination is not
remedied by the Company within ten business days after receipt by the Company of
written notice from Executive of such change, reduction or termination, as the
case may be;

(iii) any change of Executive’s principal place of employment to a location more
than 50 miles from Executive’s principal place of employment immediately prior
to a change of control;

(iv) any failure of the Company to pay Executive any compensation when due
(other than an inadvertent failure that is remedied within ten business days
after receipt of written notice from Executive);

(v) the delivery by the Company or any subsidiary of a written notice to
Executive of the intent to terminate Executive’s employment for any reason,
other than Cause or Disability, regardless of when such termination is intended
to become effective; or

(vi) any failure by the Company to comply with and satisfy any provision of this
Agreement.

Executive’s right to terminate employment for Good Reason will not be affected
by Executive’s incapacity due to physical or mental illness. A termination of
employment by Executive for Good Reason for purposes of this Agreement will be
effective only if Executive gives the Company written notice (“Notice of
Termination for Good Reason”) of the termination setting forth in reasonable
detail the specific conduct of the Company that constitutes Good Reason and the
specific provisions of this Agreement on which Participant relied. Unless the
parties agree otherwise, a termination of employment by Executive for Good
Reason will be effective on the 30th day following the date when the Notice of
Termination for Good Reason is given, unless the Company remedies the Good
Reason condition within such period or elects to terminate the Executive’s
employment before the end of the 30-day period; provided, however, that so long
as an event that constitutes Good Reason occurs and Executive delivers the
Notice of Termination for Good Reason at any time prior to the 90th day
following the effective termination date, the termination of Executive’s
employment will be deemed to be a resignation for Good Reason. In such instance,
all payments that would have been made during such 90-day period will be made in
a lump-sum payment on the 90th day following Executive’s termination of
employment, and subsequent payments will be made at the time and in the form set
forth in Section 5(c) above. If the Company disputes the existence of Good
Reason, the Company will have the burden of proof to establish that Good Reason
does not exist. If Executive continues to provide services to the Company after
one of the events giving rise to Good Reason has occurred, Executive will not be
deemed to have consented to such event or to have waived Executive’s right to
terminate his or her employment at any time for Good Reason in connection with
such event.

“Protection Period” means the period beginning on the Change of Control Date of
this Agreement, and ending on the 18-month anniversary of that date.

(f) Resignation as Officer or Director. Upon the termination of employment for
any reason, Executive shall resign each position (if any) that he then holds as
an officer or director of the Company or any of its subsidiaries.

 

5



--------------------------------------------------------------------------------

(g) Payments in Lieu of Other Severance Rights. The payments provided in
subsections (a), (b), (c) and (d) of this Section 5 shall be made in lieu of any
other severance payments under any severance agreement, plan, program or
arrangement of the Company.

(h) Manner of Payment. Unless Executive breaches one of the restrictive
covenants contained in Sections 6 and 7 of this Agreement, the payments
described in clauses (b) and (d) of this Section 5 shall be paid over a period
of twelve (12) months commencing on the date of Executive’s termination of
employment with the Company; provided however that if such termination of
employment is within 18 months following a change of control, the payments
described in clause (c) of this Section 5 shall be paid over a period of
twenty-one (21) months from such date. Notwithstanding anything herein to the
contrary, (1) the payment of any amounts hereunder (including benefits
continuation) shall cease on the date on which Executive breaches any of the
restrictive covenants contained in Sections 6 and 7 of this Agreement.

6. RESTRICTIVE COVENANTS. Executive acknowledges that during the period of her
employment with the Company he shall have access to the Company’s Confidential
Information (as defined below) and will meet and develop relationships with the
Company’s potential and existing suppliers, financing sources, clients,
customers and employees.

(a) Noncompetition. Executive agrees that during the period of her employment
with the Company and for the one (1) year period immediately following
(i) termination of such employment for any reason by the Company for Cause or by
Executive without Good Reason or (ii) termination of such employment by the
Company without Cause or by the Executive with Good Reason, unless Executive
agrees at such time in writing within 5 days of such termination to waive her
rights to receive the amounts set forth in clauses (ii) and (iii) of each of
Sections 5(b) and (c) above (in which case the provisions of this Section 6(a)
shall not apply, it being understood that Executive shall still be required to
deliver the release of claims described in each of Sections 5(b) and (c) above
in order to receive the rights set forth in clauses (i) and (iv) of each of
Section 5(b) and (c) above). Executive shall not directly or indirectly, either
as a principal, agent, employee, employer, consultant, partner, shareholder of a
closely held corporation or shareholder in excess of five (5%) percent of a
publicly traded corporation, corporate officer or director, or in any other
individual or representative capacity, engage or otherwise participate in any
manner or fashion in any business that is in competition in any manner
whatsoever with more than 20% of the business activities of the Company or its
affiliates in the United States. Executive further covenants and agrees that
this restrictive covenant is reasonable as to duration, terms and geographical
area and that the same protects the legitimate interests of the Company and its
affiliates, imposes no undue hardship on Executive, is not injurious to the
public, and that any violation of this restrictive covenant shall be
specifically enforceable in any court with jurisdiction upon short notice.

(b) Solicitation of Employees, Etc. Executive agrees that during the period of
her employment with the Company and for the one (1) year period immediately
following the date of termination of Executive’s employment with the Company for
any reason, Executive shall not, directly or indirectly, (i) solicit or induce
any officer, director, employee, agent or consultant of the Company or any of
its successors, assigns, subsidiaries or affiliates to terminate his, her or its
employment or other relationship with the Company or its successors, assigns,
subsidiaries or affiliates for the purpose of associating with any competitor of
the Company or its successors, assigns, subsidiaries or affiliates, or otherwise
encourage any such person or entity to leave or sever his, her or its employment
or other relationship with the Company or its successors, assigns, subsidiaries
or affiliates, for any other reason or (ii) hire any individual who left the
employ of the Company or any of its affiliates during the immediately preceding
one-year period.

(c) Solicitation of Clients, Etc. Executive agrees that during the period of her
employment with the Company and for the one (1) year period immediately
following the date of termination of Executive’s employment with the Company for
any reason, Executive shall not, directly or indirectly, solicit or induce
(i) any customers or clients of the Company or its successors, assigns,
subsidiaries or affiliates or (ii) any vendors, suppliers or consultants then
under contract to the Company or its successors, assigns, subsidiaries or
affiliates, to terminate his, her or its relationship with the Company or its
successors, assigns, subsidiaries or affiliates, for the purpose of associating
with any competitor of the Company or its successors, assigns, subsidiaries or
affiliates, or otherwise encourage such customers or clients, or vendors,
suppliers or consultants then under contract, to terminate his, her or its
relationship with the Company or its successors, assigns, subsidiaries or
affiliates, for any other reason.

(d) Disparaging Comments. Executive agrees that during the period of her
employment with the Company and thereafter, Executive shall not make any
disparaging or defamatory comments regarding the Company or, after termination
of her employment relationship with the Company, make any comments concerning
any mutually agreed to confidential aspects of the termination of their
relationship. The obligations of Executive under this subparagraph shall not
apply to disclosures required by applicable law, regulation or order of any
court or governmental agency.

 

6



--------------------------------------------------------------------------------

Nothing contained in this Section 6 shall limit any common law or statutory
obligation that the Executive may have to the Company or any of its affiliates.
For purposes of this Section 6 and Section 7, the “Company” refers to the
Company and any incorporated or unincorporated affiliates of the Company,
including any entity which becomes Executive’s employer as a result of any
reorganization or restructuring of the Company.

7. CONFIDENTIALITY. All books of account, records, systems, correspondence,
documents, and any and all other data, in whatever form, concerning or
containing any reference to the works and business of the Company or its
affiliated companies shall belong to the Company and shall be given up to the
Company whenever the Company requires Executive to do so. Executive agrees that
Executive shall not at any time during the term of Executive’s employment or
thereafter, without the Company’s prior written consent, disclose to any person
(individual or entity) any information or any trade secrets, plans or other
information or data, in whatever form, (including, without limitation, (a) any
financing strategies and practices, pricing information and methods, training
and operational procedures, advertising, marketing, and sales information or
methodologies or financial information and (b) any Proprietary Information (as
defined below)), concerning the Company’s or any of its affiliated companies’ or
customers’ practices, businesses, procedures, systems, plans or policies
(collectively, “Confidential Information”), nor shall Executive utilize any such
Confidential Information in any way or communicate with or contact any such
customer other than in connection with Executive’s employment by the Company.
Executive hereby confirms that all Confidential Information constitutes the
Company’s exclusive property, and that all of the restrictions on Executive’s
activities contained in this Agreement and such other nondisclosure policies of
the Company are required for the Company’s reasonable protection. Confidential
Information shall not include any information that has otherwise been disclosed
to the public not in violation of this Agreement. This confidentiality provision
shall survive the termination of this Agreement and shall not be limited by any
other confidentiality agreements entered into with the Company or any of its
affiliates.

Executive agrees that he shall promptly disclose to the Company in writing all
information and inventions generated, conceived or first reduced to practice by
her alone or in conjunction with others, during or after working hours, while in
the employ of the Company (all of which is collectively referred to in this
Agreement as “Proprietary Information”); provided, however, that such
Proprietary Information shall not include (a) any information that has otherwise
been disclosed to the public not in violation of this Agreement and (b) general
business knowledge and work skills of Executive, even if developed or improved
by Executive while in the employ of the Company. All such Proprietary
Information shall be the exclusive property of the Company and is hereby
assigned by Executive to the Company. Executive’s obligation relative to the
disclosure to the Company of such Proprietary Information anticipated in this
Section 7 shall continue beyond Executive’s termination of employment and
Executive shall, at the Company’s expense, give the Company all assistance it
reasonably requires to perfect, protect and use its right to the Proprietary
Information.

8. ASSIGNMENT. This Agreement, and all of the terms and conditions hereof, shall
bind the Company and its successors and assigns and shall bind Executive and
Executive’s heirs, executors and administrators. No transfer or assignment of
this Agreement shall release the Company from any obligation to Executive
hereunder. Neither this Agreement, nor any of the Company’s rights or
obligations hereunder, may be assigned or otherwise subject to hypothecation by
Executive. The Company may assign the rights and obligations of the Company
hereunder, in whole or in part, to any of the Company’s subsidiaries, affiliates
or parent corporations, or to any other successor or assign in connection with
the sale of all or substantially all of the Company’s assets or stock or in
connection with any merger, acquisition and/or reorganization, provided the
assignee assumes the obligations of the Company hereunder.

9. SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

(a) The compensation and benefits provided under this Agreement are intended to
qualify for an exemption from or to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and the treasury regulations
and other official guidance issued thereunder (collectively, “Section 409A”), so
as to prevent the inclusion in gross income of any compensation or benefits
accrued hereunder in a taxable year prior to the taxable year or years in which
such amount would otherwise be actually distributed or made available to
Executive, and this Agreement shall be administered and interpreted consistent
with such intention. For purposes of Section 409A, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

(b) For purposes of this Agreement and the payment of severance pay or benefits
hereunder, termination of Executive’s employment means a “separation from
service” with the Company as defined by Section 409A, and no payment will be
made unless and until such termination qualifies as a “separation from service.”

(c) In the event that Executive is a “specified employee” for purposes of
Section 409A at the time of separation from service, any separation pay or other
compensation payable hereunder by reason of such separation of service that
would otherwise be paid during the six-month period immediately following such
separation from service shall instead be paid on the six-month anniversary of
the separation from service to the extent required to comply with Section 409A.

 

7



--------------------------------------------------------------------------------

(d) Any reimbursements made under this Agreement shall be made by the end of the
year following the year in which the expense was incurred, and the amount of the
reimbursable expenses provided in one year shall not increase or decrease the
amount of reimbursable expenses provided in a subsequent year.

(e) If the timing of payment of any amount subject to Section 409A is dependent
on Executive’s execution and non-revocation of a waiver or release of claims,
and the revocation period starts in one calendar year and ends in the following
calendar year, then payment shall in no event be made prior to the first day of
such following calendar year, regardless of when the waiver or release was
executed.

(f) If any of the payments to be made under this Agreement are deemed to be
“deferred compensation”, as that term is defined under Section 409A, the Company
reserves the right to unilaterally modify the terms and provisions of this
Agreement to comply with the requirements of Section 409A.

10. GENERAL.

(a) Notices. Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of one business day following personal
delivery (including personal delivery by telecopy or telex), or the third
business day after mailing by first class mail to the recipient at the address
indicated below:

To the Company:

GateHouse Media, Inc.

350 WillowBrook Office Park

Fairport, NY 14450

Attn: Chairman of the Board of Directors

To Executive:

Melinda A. Janik

2500 East Avenue

Apt. 4G

Rochester, NY 14610

or to such other address or to the attention of such other person as the
recipient party will have specified by prior written notice to the sending
party.

(b) Severability. Any provision of this Agreement which is deemed invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction and
subject to this paragraph be ineffective to the extent of such invalidity,
illegality or unenforceability, without affecting in any way the remaining
provisions hereof in such jurisdiction or rendering that or any other provisions
of this Agreement invalid, illegal, or unenforceable in any other jurisdiction.
If any covenant should be deemed invalid, illegal or unenforceable because its
scope is considered excessive, such covenant shall be modified so that the scope
of the covenant is reduced only to the minimum extent necessary to render the
modified covenant valid, legal and enforceable.

(c) Entire Agreement. This document constitutes the final, complete, and
exclusive embodiment of the entire agreement and understanding between the
parties related to the subject matter hereof and supersedes and preempts any
prior or contemporaneous understandings, agreements, or representations by or
between the parties, written or oral.

(d) Counterparts. This Agreement may be executed on separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same agreement.

 

8



--------------------------------------------------------------------------------

(e) Amendments. No amendments or other modifications to this Agreement may be
made except by a writing signed by all parties. Nothing in this Agreement,
express or implied, is intended to confer upon any third person any rights or
remedies under or by reason of this Agreement.

(f) Choice of Law. All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the laws of the State of
New York without giving effect to principles of conflicts of law of such state.

(g) Survivorship. The provisions of this Agreement necessary to carry out the
intention of the parties as expressed herein shall survive the termination or
expiration of this Agreement.

(h) Waiver. The waiver by either party of the other party’s prompt and complete
performance, or breach or violation, of any provision of this Agreement shall
not operate nor be construed as a waiver of any subsequent breach or violation,
and the failure by any party hereto to exercise any right or remedy which it may
possess hereunder shall not operate nor be construed as a bar to the exercise of
such right or remedy by such party upon the occurrence of any subsequent breach
or violation. No waiver shall be deemed to have occurred unless set forth in a
writing executed by or on behalf of the waiving party. No such written waiver
shall be deemed a continuing waiver unless specifically stated therein, and each
such waiver shall operate only as to the specific term or condition waived and
shall not constitute a waiver of such term or condition for the future or as to
any act other than that specifically waived.

(i) Captions. The captions of this Agreement are for convenience and reference
only and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision hereof.

(j) Construction. The parties acknowledge that this Agreement is the result of
arm’s-length negotiations between sophisticated parties each afforded
representation by legal counsel. Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of the same, and any rule of construction that a document shall be construed
against the drafting party shall not be applicable to this Agreement.

(k) Arbitration. Except as necessary for the Company and its subsidiaries,
affiliates, successors or assigns or Executive to specifically enforce or enjoin
a breach of this Agreement (to the extent such remedies are otherwise
available), the parties agree that any and all disputes that may arise in
connection with, arising out of or relating to this Agreement, or any dispute
that relates in any way, in whole or in part, to Executive’s services on behalf
of the Company or any subsidiary, the termination of such services or any other
dispute by and between the parties or their subsidiaries, affiliates, successors
or assigns, shall be submitted to binding arbitration in New York, New York
according to the National Employment Dispute Resolution Rules and procedures of
the American Arbitration Association. The parties agree that the prevailing
party in any such dispute shall be entitled to reasonable attorneys’ fees,
costs, and necessary disbursements in addition to any other relief to which she
or it may be entitled. This arbitration obligation extends to any and all claims
that may arise by and between the parties or their subsidiaries, affiliates,
successors or assigns, and expressly extends to, without limitation, claims or
causes of action for wrongful termination, impairment of ability to compete in
the open labor market, breach of an express or implied contract, breach of the
covenant of good faith and fair dealing, breach of fiduciary duty, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and claims under the United States
Constitution, and applicable state and federal fair employment laws, federal and
state equal employment opportunity laws, and federal and state labor statutes
and regulations, including, but not limited to, the Civil Rights Act of 1964, as
amended, the Fair Labor Standards Act, as amended, the Americans With
Disabilities Act of 1990, as amended, the Rehabilitation Act of 1973, as
amended, the Employee Retirement Income Security Act of 1974, as amended, the
Age Discrimination in Employment Act of 1967, as amended, and any other state or
federal law.

11. EXECUTIVE REPRESENTATION & ACCEPTANCE. By signing this Agreement, Executive
hereby represents that Executive is not currently under any contractual
obligation to work for another employer and that Executive is not restricted by
any agreement or arrangement from entering into this Agreement and performing
Executive’s duties hereunder.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREOF, the parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

GATEHOUSE MEDIA, INC. By:     Name:   Title:   GATEHOUSE MEDIA OPERATING, INC.
By:     Name:   Title:  

 

EXECUTIVE    Melinda A. Janik

 

10